Title: From George Washington to Samuel Huntington, 15 September 1780
From: Washington, George
To: Huntington, Samuel


                        

                            
                            Sir,
                            Head Quarters New Bridge Sept. 15th-16 1780
                        
                        I am honored with your letters of the 6th and 8th instant with their enclosures—happy to find that the late
                            disaster in Carolina has not been so great as its first features indicated—This event however, adds itself to many others
                            to exemplify the necessity of an army—the fatal consequences of depending on militia. Regular Troops alone are equal to
                            the exigences of modern war, as well for defence as offence, and whenever a substitute is attempted it must prove illusory
                            and ruinous—No Militia will ever acquire the habits necessary to resist a regular force—Even
                            those nearest the heat of War are only valuable as light Troops to be scattered in the woods and plague rather than do
                            serious injury to the Enemy—The firmness requisite for the real business of fighting is only to be attained by a constant
                            course of discipline and service. I have never yet been witness to a single instance that can justify a different opinion,
                            and it is most earnestly to be wished the liberties of America may no longer be trusted in any material degree to so
                            precarious a dependence.
                        I cannot but remark that it gives me pain to find—the measures pursuing to the Southward still turn upon
                            accumulating large bodies of militia instead of once for all making a decided effort to have a permanent force. In my
                            ideas of the true system of war to the Southward—the object ought to be to have a good army rather than a large one. Every
                            exertion should be made by North Carolina Virginia Maryland and Delaware to raise a permanent force of Six Thousand men
                            exclusive of Horse and Artillery—These with the occasional aid of the Militia in the vicinity of the scene of action, will
                            not only suffice to prevent the further progress of the Enemy; but, if properly supplied to oblige them to compact their
                            force and relinquish a part of what they may now hold. To expel them from the Country intirely is what we cannot aim
                            at—till we derive more effectual support from abroad; and by attempting too much, instead of going forward, we shall go
                            backward. Could such a force be once on foot it would immediately make an inconceivable change in the face of our
                            affairs—in the opposition to the Enemy, expence, consumption of provision, waste of arms stores &ca—No magazines
                            can be equal to the demands of an army of militia—and none ever needed economy more than ours.
                        Speaking of Magazines, I beg leave to observe that it is of infinite importance to endeavour to establish
                            ample ones in the Southern States—I mean more particularly of provisions, not only with a view to an immediate supply of
                            the Troops there; but also with a view to offensive operations in that quarter. A quantity of salt provision would be of
                            great utility—It is deplorable that if other circumstance suited our wishes we cannot reasonably undertake any thing for
                            want of provisions—Here the Country might on an emergency afford temporary supplies for a much larger force than we have,
                            but if we should find it eligible to turn our attention to the Southward, we should in all appearance meet with an
                            insuperable obstacle in the want of a sufficiency of provision for the voyage and for the operations previous to our
                            opening a full communication with the Country—In the course of the present month the army here has had scarcely one third
                            of the established rations of meat; and our distress continues without prospect of relief.
                        I have the honor to inform Congress that tomorrow I set out to Hartford to have an interview on the 20th with
                            the Count De Rochambeau and the Chevalier De Ternay—The command of the army, in my absence, devolves on Major General
                            Green.
                         It is with extreme regret, I announce the death of Brigadier General Poor the 9th instant—an Officer of distinguished merit—who as a  citizen and a Soldier had every claim to be the esteem of his Country.I have just seen a resolution of Congress of the 25th of August declaring the invalidity of all certificates
                            not given by the Quarter Master General and Commissary General. As our situation lays us under an absolute necessity of
                            having recourse to these certificates and as the Quarter Master General is not with the Army I have been compelled to
                            direct Colonel Biddle Acting Commissary of Forage to continue giving certificates as heretofore for Ten Days or till the
                            arrival of Colonel Pickering—I hope Congress will approve this step founded on necessity, and will take the necessary
                            measures to authorize the certificates given by Colonel Biddle till the new Quarter Master General joins the army. I have
                            the honor to be with the greatest respect & esteem Your Excellency’s Most Obet & hum. Servant
                        
                            Go: Washington
                        
                        
                            P.s. Since writing the above I am honored with your letter of the 12th inclosing Resolutions of the 8th
                                & 11th. It is my duty to inform Congress—that considering the composition of our present force and our present
                                prospects, I do not think it expedient to detach to the Southward from this Army—A little time will explain what we
                                have to expect from abroad—that the result of the intended conference and the measures Congress take to replace the
                                expiring part of this Army will enable me to judge hereafter how far it will be adviseable and practicable to send
                                reinforcements to the Southward.
                        
                        
                            G. W——n
                        
                        
                            SirNew Bridge Sepr 16. 1780Since closing the letter herewith I have received a letter from General Foreman, of which the inclosed is
                                a Copy. I fear the intelligence is true. I have the honor to be yr Excellency’s Most Obedt & hum. Ser.
                        
                        
                            Go: Washington
                        
                    